89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Terry PEASHA, Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Appellee.
No. 95-3316.
United States Court of Appeals, Eighth Circuit.
Submitted May 24, 1996.Filed June 6, 1996.

Before FAGG, BOWMAN, HANSEN, Circuit Judges.
PER CURIAM.


1
Terry Peasha appeals from the final order entered in the District Court1 affirming the decision to deny her application for supplemental security income (SSI).   We affirm.


2
Peasha was born in 1954, and worked as a hair bow assembler and a newspaper inserter, among other things.   In May 1991 and again in July 1992, Peasha applied for SSI benefits alleging disability due to acute bronchial asthma, emphysema, migraine headaches, vomiting, and severe swelling.   Peasha's applications were denied initially and on reconsideration.   At a June 1993 hearing before an Administrative Law Judge (ALJ) on the 1992 application, Peasha, her husband, and a vocational expert testified.


3
The ALJ found Peasha was not disabled.   The ALJ discounted Peasha's subjective complaints to the extent that she alleged total disability, noting her complaints were not supported by the objective medical evidence and were inconsistent with her daily activities, her refusal to quit smoking, and her continued part-time work.   The ALJ concluded that, while Peasha was unable to perform her past relevant work, she had the residual functional capacity to perform sedentary work subject to a protected environment free of respiratory irritants.   The Appeals Council denied review.   The District Court affirmed the denial of SSI benefits.   Peasha appeals.


4
Having reviewed the record, which, contrary to Peasha's argument, was fully and fairly developed, we conclude that substantial evidence on the record as a whole supports the ALJ's decision to deny Peasha benefits.  See Shannon v. Chater, 54 F.3d 484, 486 (8th Cir.1995).   Accordingly, the judgment is affirmed.



1
 The Honorable Beverly R. Stites, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)